Motion Granted; Appeal Dismissed and Memorandum
Opinion filed September 13, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00291-CV
____________
 
LARRY W. YORK, Appellant
 
V.
 
ILA FEDERAL CREDIT UNION, Appellee
 

 
On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 960443
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 8, 2011.  On August 24, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges, and Justices
Anderson and Christopher.